Exhibit 10.4

October 1, 2020

Avanti Acquisition Corp.

PO Box 1093, Boundary Hall

Cricket Square, Grand Cayman

KY1-1102, Cayman Islands

 

  Re:

Initial Public Offering

Ladies and Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Avanti Acquisition Corp., a Cayman Islands exempted company (the
“Company”), Citigroup Global Markets Inc. and Goldman Sachs & Co. LLC, as
representatives (the “Representatives”) of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”) of 69,000,000 of the Company’s units (including up to
9,000,000 units that may be purchased pursuant to the Underwriters’ option to
purchase additional units, the “Units”), each comprising of one of the Company’s
Class A ordinary shares, par value $0.0001 per share (the “Ordinary Shares”),
and one-half of one redeemable warrant (each whole warrant, a “Warrant”). Each
Warrant entitles the holder thereof to purchase one Ordinary Share at a price of
$11.50 per share, subject to adjustment. The Units will be sold in the Public
Offering pursuant to registration statements on Form S-l (file numbers
333-248838 and 333-249241) and a prospectus (the “Prospectus”) filed by the
Company with the U.S. Securities and Exchange Commission (the “Commission”).
Certain capitalized terms used herein are defined in paragraph 1 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Avanti Acquisition SCSp (the “Sponsor”) and each of the
undersigned (each, an “Insider” and, collectively, the “Insiders”) hereby agree
with the Company as follows:

1. Definitions. As used herein, (i) “Business Combination” shall mean a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination with one or more businesses or entities; (ii) “Founder
Shares” shall mean the 17,250,000 Class B ordinary shares of the Company, par
value $0.0001 per share, outstanding prior to the consummation of the Public
Offering; (iii) “Private Placement Warrants” shall mean the warrants to purchase
Ordinary Shares of the Company that will be acquired by the Sponsor for an
aggregate purchase price of $14,000,000 (or up to $15,800,000 if the
Underwriters’ exercise their option to purchase additional units), or $1.00 per
Warrant, in a private placement that shall close simultaneously with the
consummation of the Public Offering (including Ordinary Shares issuable upon
conversion thereof); (iv) “Public Shareholders” shall mean the holders of
Ordinary Shares included in the Units issued in the Public Offering; (v) “Public
Shares” shall mean the Ordinary Shares included in the Units issued in the
Public Offering; (vi) “Trust

 



--------------------------------------------------------------------------------

Account” shall mean the trust account into which a portion of the net proceeds
of the Public Offering and the sale of the Private Placement Warrants shall be
deposited; (vii) “Transfer” shall mean the (a) sale of, offer to sell, contract
or agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); and (viii) “Charter”
shall mean the Company’s Amended and Restated Memorandum and Articles of
Association, as the same may be amended from time to time.

2. Representation and Warranties.(a) The Sponsor and each Insider, with respect
to itself, herself or himself, represent and warrant to the Company that it, she
or he has the full right and power, without violating any agreement to which it,
she or he is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement, as applicable, and to serve as an officer of the Company
and/or a director on the Company’s Board of Director (the “Board”), as
applicable, and each Insider hereby consents to being named in the Prospectus,
road show and any other materials as an officer and/or director of the Company,
as applicable.

(b) Each Insider represents and warrants, with respect to herself or himself,
that such Insider’s biographical information furnished to the Company (including
any such information included in the Prospectus) is true and accurate in all
material respects and does not omit any material information with respect to
such Insider’s background. The Insider’s questionnaire furnished to the Company
is true and accurate in all material respects. Each Insider represents and
warrants that such Insider is not subject to or a respondent in any legal action
for, any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction; such Insider has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and such Insider is not currently a defendant in any such criminal
proceeding; and such Insider has never been suspended or expelled from
membership in any securities or commodities exchange or association or had a
securities or commodities license or registration denied, suspended or revoked.

3. Business Combination Vote. It is acknowledged and agreed that the Company
shall not enter into a definitive agreement regarding a proposed Business
Combination without the prior consent of the Sponsor. The Sponsor and each
Insider, with respect to itself or herself or himself, agrees that if the
Company seeks shareholder approval of a proposed initial Business Combination,
then in connection with such proposed initial Business Combination, it, she or
he, as applicable, shall vote all Founder Shares and any Public Shares held by
it, her or him, as applicable, in favor of such proposed initial Business
Combination (including any proposals recommended by the Board in connection with
such Business Combination) and not redeem any Public Shares held by it, her or
him, as applicable, in connection with such shareholder approval.

 

2



--------------------------------------------------------------------------------

4. Failure to Consummate a Business Combination: Trust Account Waiver.

(a) The Sponsor and each Insider hereby agree, with respect to itself, herself
or himself, that in the event that the Company fails to consummate its initial
Business Combination within the time period set forth in the Charter, the
Sponsor and each Insider shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up; (ii) as promptly
as reasonably possible but not more than 10 business days thereafter, redeem
100% of the Public Shares, at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account and not previously release to the Company
to pay income taxes (less up to $100,000 of interest to pay dissolution
expenses), divided by the number of then outstanding Public Shares, which
redemption will completely extinguish Public Shareholders’ rights as
shareholders (including the right to receive further liquidation distributions,
if any); and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining shareholders and the Board,
liquidate and dissolve, subject in the case of clauses (ii) and (iii) to the
Company’s obligations under Cayman Islands law to provide for claims of
creditors and in all cases subject to the other requirements of applicable law.
The Sponsor and each Insider agree not to propose any amendment to the Charter
(i) that would modify the substance or timing of the Company’s obligation to
provide holders of the Public Shares the right to have their shares redeemed in
connection with an initial Business Combination or to redeem 100% of the Public
Shares if the Company does not complete an initial Business Combination within
the required time period set forth in the Charter or (ii) with respect to any
provision relating to the rights of holders of Public Shares unless the Company
provides its Public Shareholders with the opportunity to redeem their Public
Shares upon approval of any such amendment at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay taxes, if any, divided by the number
of then-outstanding Public Shares.

(b) The Sponsor and each Insider, with respect to itself, herself or himself,
acknowledges that it, she or he has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account or any other asset of the
Company as a result of any liquidation of the Company with respect to the
Founder Shares held by it, her or him, if any. The Sponsor and each of the
Insiders hereby further waive, with respect to any Founder Shares and Public
Shares held by it, her or him, as applicable, any redemption rights it, she or
he may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
shareholder vote to approve such Business Combination or a shareholder vote to
approve an amendment to the Charter (i) that would modify the substance or
timing of the Company’s obligation to provide holders of the Public Shares the
right to have their shares redeemed in connection with an initial Business
Combination or to redeem 100% of the Public Shares if the Company has not
consummated an initial Business Combination within the time period set forth in
the Charter or (ii) with respect to any provision relating to the rights of
holders of Public Shares (although the Sponsor and the Insiders shall be
entitled to liquidation rights with respect to any Public Shares they hold if
the Company fails to consummate a Business Combination within the required time
period set forth in the Charter).

 

3



--------------------------------------------------------------------------------

5. Lock-up: Transfer Restrictions.

(a) The Sponsor and the Insiders agree that they shall not Transfer any Founder
Shares (the “Founder Shares Lock-up”) until the earliest of (A) one year after
the completion of an initial Business Combination and (B) the date following the
completion of an initial Business Combination on which the Company completes a
liquidation, merger, share exchange or other similar transaction that results in
all of the Company’s shareholders having the right to exchange their Ordinary
Shares for cash, securities or other property (the “Founder Shares Lock-up
Period”). Notwithstanding the foregoing, if, subsequent to a Business
Combination, the closing price of the Ordinary Shares equals or exceeds $12.00
per share (as adjusted for share sub-divisions, share capitalizations, share
consolidations, reorganizations, recapitalizations and the like) for any 20
trading days within a 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination, the Founder Shares shall be released
from the Founder Shares Lock-up.

(b) The Sponsor and Insiders agree that they shall not effectuate any Transfer
of Private Placement Warrants or Ordinary Shares underlying such warrants until
30 days after the completion of an initial Business Combination.

(c) Notwithstanding the provisions set forth in paragraphs 5(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
underlying the Private Placement Warrants are permitted (a) to the Company’s
officers or directors, any affiliate or family member of any of the Company’s
officers or directors, any members or partners of the Sponsor or their
affiliates, any affiliates of the Sponsor, or any employees of such affiliates;
(b) in the case of an individual, by gift to a member of one of the individual’s
immediate family or to a trust, the beneficiary of which is a member of the
individual’s immediate family, an affiliate of such person or to a charitable
organization; (c) in the case of an individual, by virtue of laws of descent and
distribution upon death of the individual; (d) in the case of an individual,
pursuant to a qualified domestic relations order; (e) by private sales or
transfers made in connection with the consummation of a Business Combination at
prices no greater than the price at which the Founder Shares, Private Placement
Warrants or Ordinary Shares, as applicable, were originally purchased; (f) by
virtue of the Sponsor’s organizational documents upon liquidation or dissolution
of the Sponsor; (g) to the Company for no value for cancellation in connection
with the consummation of an initial Business Combination, (h) in the event of
the Company’s liquidation prior to the completion of a Business Combination; or
(i) in the event of completion of a liquidation, merger, share exchange or other
similar transaction which results in all of the Company’s Public Shareholders
having the right to exchange their Ordinary Shares for cash, securities or other
property subsequent to the completion of an initial Business Combination;
provided, however, that in the case of clauses (a) through (f) these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.

 

4



--------------------------------------------------------------------------------

(d) During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representatives, Transfer
any Units, Ordinary Shares, Warrants or any other securities convertible into,
or exercisable or exchangeable for, Ordinary Shares held by it, her or him, as
applicable, subject to certain exceptions enumerated in Section 6(h) of the
Underwriting Agreement.

6. Remedies. The Sponsor and each of the Insiders hereby agree and acknowledge
that (i) each of the Underwriters and the Company would be irreparably injured
in the event of a breach by the Sponsor or such Insider of its, her or his
obligations, as applicable under paragraphs 3. 4, 5, 7, 10 and 11. (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.7. Payments by the Company. Except as disclosed in the Prospectus,
neither the Sponsor nor any affiliate of the Sponsor nor any director or officer
of the Company nor any affiliate of the officers shall receive from the Company
any finder’s fee, reimbursement, consulting fee, monies in respect of any
payment of a loan or other compensation prior to, or in connection with any
services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is).

8. Director and Officer Liability Insurance . The Company will maintain an
insurance policy or policies providing directors’ and officers’ liability
insurance, and the Insiders shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any of the Company’s directors or officers.

9. Termination. This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Founder Shares Lock-up Period and (ii) the liquidation of the
Company.

10. Indemnification. In the event of the liquidation of the Trust Account upon
the failure of the Company to consummate its initial Business Combination within
the time period set forth in the Charter, the Sponsor (the “Indemnitor”) agrees
to indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened) to which the
Company may become subject as a result of any claim by (i) any third party for
services rendered or products sold to the Company (except for the Company’s
independent auditors) or (ii) any prospective target business with which the
Company has discussed entering into a transaction agreement (a “Target”),
provided, however, that such indemnification of the Company by the Indemnitor
(x) shall apply only to the extent necessary to ensure that such claims by a
third party for services rendered or products sold to the Company or a Target do
not reduce the amount of funds in the Trust Account to below the lesser of (i)
$10.00 per Public Share and (ii) the actual amount per Public Share held in the
Trust Account as of the date of the liquidation of the Trust Account if less
than $10.00 per Public Share due to reductions in the value of the trust assets,
in each case net of interest that may be withdrawn to pay the Company’s tax
obligations, (y) shall not apply to any claims by a third party or Target who
executed a waiver of any and all rights to the monies held in the Trust Account
(whether or not such waiver is enforceable) and (z) shall not apply to any
claims under the Company’s indemnity of the Underwriters against certain
liabilities, including liabilities under the Securities Act of 1933, as

 

5



--------------------------------------------------------------------------------

amended. The Indemnitor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Indemnitor, the
Indemnitor notifies the Company in writing that it shall undertake such defense.

11. Forfeiture of Founder Shares. To the extent that the Underwriters do not
exercise their option to purchase additional Units within 45 days from the date
of the Prospectus in full (as further described in the Prospectus), the Sponsor
agrees to automatically surrender to the Company for no consideration, for
cancellation at no cost, an aggregate number of Founder Shares so that the
number of Founder Shares will equal of 20% of the sum of the total number of
Ordinary Shares and Founder Shares outstanding at such time. The Sponsor and
Insiders further agree that to the extent that the size of the Public Offering
is increased or decreased, the Company will effect a share capitalization or a
share repurchase, as applicable, with respect to the Founder Shares immediately
prior to the consummation of the Public Offering in such amount as to maintain
the number of Founder Shares at 20% of the sum of the total number of Ordinary
Shares and Founder Shares outstanding at such time.12. Entire Agreement

12. Entire Agreement. This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

13. Assignment. No party hereto may assign either this Letter Agreement or any
of its rights, interests, or obligations hereunder without the prior written
consent of the other parties. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the Sponsor, each of the Insiders and each of their
respective successors, heirs, personal representatives and assigns and permitted
transferees.14. Counterparts

14. Counterparts. This Letter Agreement may be executed in any number of
original or facsimile counterparts, and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

15. Effect of Headings. The paragraph headings herein are for convenience only
and are not part of this Letter Agreement and shall not affect the
interpretation thereof.

16. Severability. This Letter Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Letter Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

6



--------------------------------------------------------------------------------

17. Governing Law. This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive, and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

18. Notices. Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

Sincerely,

AVANTI ACQUISITION SCSP

 

By:  

/s/ Bjorn Schuurmans

Name:   BJORN SHUURMANS Title:   Class B Manager of Avanti Acquisition GP   S.a
r.l. as General Partner of Avanti   Acquisition SCSp By:  

/s/ Johann Dumas

Name:   JOHANN DUMAS Title:   Class A Manager of Avanti Acquisition GP   S.a
r.l. as General Partner of Avanti   Acquisition SCSp

Signature Page to Insider Letter



--------------------------------------------------------------------------------

/s/ Nassef Sawiris

Nassef Sawiris

Signature Page to Insider Letter



--------------------------------------------------------------------------------

/s/ Colin Hall

 

Colin Hall

Signature Page to Insider Letter



--------------------------------------------------------------------------------

/s/ Johann Dumas

 

Johann Dumas

Signature Page to Insider Letter



--------------------------------------------------------------------------------

/s/ Brent Hoberman

 

Brent Hoberman

Signature Page to Insider Letter



--------------------------------------------------------------------------------

/s/ Sophie Krishnan

 

Sophie Krishnan

Signature Page to Insider Letter



--------------------------------------------------------------------------------

/s/ Roberto Mignone

 

Roberto Mignone

Signature Page to Insider Letter



--------------------------------------------------------------------------------

Acknowledged and Agreed:

AVANTI ACQUISITION CORP.

 

By:  

/s/ Nassef Sawiris

 

Name: NASSEF SAWIRIS

Title: CHIEF EXECUTIVE OFFICER

Signature Page to Insider Letter